Citation Nr: 1046546	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  03-12 061A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder 
disability.

2.  Entitlement to service connection for a bilateral elbow 
disability.

3.  Entitlement to service connection for a bilateral wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and D.B., his spouse


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to October 
1983.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In support of his claims, the Veteran and his wife testified at a 
hearing in October 2005 at the Board's offices in Washington, DC, 
before the undersigned Veterans Law Judge (Central Office 
hearing).

In November 2005, the Board determined the Veteran had submitted 
new and material evidence and therefore reopened his previously 
denied, unappealed, claims for service connection for bilateral 
forearm, shoulder, and wrist disabilities.  However, the Board 
then proceeded to deny, as matter of law, the claim for service 
connection for the forearm disability (the fusion of the 
radius and ulna) - concluding it was the result of a congenital 
defect, so not a disease or an injury for VA compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  But before readjudicating 
the remaining claims concerning the bilateral shoulder, elbow and 
wrist disabilities on their underlying merits (on a de novo 
basis), the Board remanded them to the RO via the Appeals 
Management Center (AMC) for further development.

The Board subsequently issued a decision in June 2006 denying 
these remaining claims, and in response the Veteran appealed to 
the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In 
a September 2007 Order, granting a Joint Motion, the Court 
vacated the Board's decision and remanded these claims for 
further development and readjudication in compliance with the 
specified directives.  As a result, the Board in turn remanded 
these claims in November 2007 to fulfill obligations under the 
Veterans Claims Assistance Act (VCAA) and to obtain another VA 
medical nexus opinion.

In December 2008, the Board issued another decision continuing to 
deny these claims, and the Veteran again appealed to the Court.  
In a February 2010 Order, granting a Joint Motion, the Court 
again vacated the Board's decision and again remanded the claims 
for still further development and readjudication in compliance 
with the specified directives.  As a result, the Board, in turn, 
is remanding these claims to the RO via the AMC to obtain another 
VA medical nexus opinion.


REMAND

When previously remanding these claims in November 2007, the 
Board, in response to the Court's September 2007 Order, indicated 
the Veteran should have a VA examination by an orthopedist, who 
in turn must indicate whether there is "clear and unmistakable" 
evidence the Veteran's claimed disabilities existed prior to his 
military service; and if so, whether there also is "clear and 
unmistakable" evidence they were not aggravated during his 
military service beyond their natural progression.  See 
VAOPGCPREC 3-2003 (July 16, 2003).

The Board also indicated that, as the Veteran's disabilities were 
not noted during his military induction examination, the 
presumption of soundness will attach at service entrance unless 
there is "clear and unmistakable" evidence the disabilities 
preexisted service and were not aggravated by service beyond 
their natural progression.  See id.  See also 38 C.F.R. 
§ 3.304(b)(1) and Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

And so, the Board remanded the claims so the Veteran could 
receive a VA examination where the examiner forms his or her 
opinions based upon this required "clear and unmistakable 
evidence" standard.  Clear and unmistakable evidence is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, is 
a lower burden to satisfy than that of "clear and unmistakable 
evidence.").  It is an "onerous" evidentiary standard, requiring 
that the preexistence of a condition and the non-aggravation 
result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 
131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In remanding these claims, the Board instructed the RO/AMC to 
schedule the Veteran for an examination by a different 
orthopedist - that is, one who had not commented on this case, 
and that the claims folder, including a complete copy of the 
remand and the Joint Motion, must be made available to the 
designated examiner for a review of the Veteran's pertinent 
medical and other history.  It instructed that the evaluating 
orthopedist should review all pertinent medical and lay evidence, 
including the reports of the September 2002 fee-basis examination 
by Dr. B. T. and the December 2005 VA examination by Dr. V. M.  
It also instructed that the evaluating orthopedist must indicate 
whether there is "clear and unmistakable" evidence the claimed 
disabilities (involving the wrists, elbows, and shoulders) 
existed prior to the Veteran's period of active military service 
from June 1978 to October 1983; and if they clearly and 
unmistakably did, then the evaluating orthopedist must then also 
indicate whether there is "clear and unmistakable" evidence 
these disabilities were not aggravated during the Veteran's 
military service beyond their natural progression. 

The Board also reiterated that "clear and unmistakable evidence" 
means "with a much higher certainty than 'at least as likely as 
not' or 'more likely than not.'" It also indicated the examiner 
should discuss the rationale of the opinion, whether favorable or 
unfavorable; and if the examiner cannot provide the requested 
opinion without resorting to speculation, then he or she should 
expressly indicate this.

In response to that remand, the RO/AMC obtained additional 
medical comment in July 2008.  The opinion indicates that, by the 
Board's definition, there is "clear and unmistakable" evidence 
that the Veteran's claimed disabilities are congenital in nature 
and existed prior to June 13, 2005.  It indicates that after 
reviewing the extensive information in the Veteran's claims file, 
it is clear there is no "clear and unmistakable" evidence the 
Veteran's present complaints are related to service beyond their 
natural progression.  That next month, at the RO's request for 
"the complete medical rationale for the medical opinions 
provided," the examiner provided an addendum indicating nothing 
in the claims file supports a conclusion other than there is no 
"clear and unmistakable" evidence the Veteran's present 
complaints are related to service beyond their natural 
progression.

The Court-granted Joint Motion indicates the examiner's opinion 
and its addendum fail to comply with the Board's prior remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(indicating the Veteran is entitled, as a matter of law, 
to compliance with a remand directive).  See, too, however, 
Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (indicating 
there need only be substantial, not exact, compliance).

Once VA undertakes the effort to provide an examination, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the appellant why one will not or 
cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
(also holding that "a mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision as 
to what weight to assign the doctor's opinion").

Accordingly, these claims are again REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an examination 
by an orthopedist who has not commented on 
this case.  The claims folder, including a 
complete copy of this remand and the Joint 
Motion, must be made available to the 
designated examiner for a review of the 
Veteran's pertinent medical and other 
history.  The evaluating orthopedist should 
review all pertinent medical and 
lay evidence, including the reports of the 
September 2002 fee-basis examination by Dr. 
B. T. and the December 2005 VA examination by 
Dr. V. M.

The evaluating orthopedist must indicate 
whether there is clear and unmistakable 
evidence the claimed disabilities (involving 
the wrists, elbows, and shoulders) existed 
prior to the Veteran's period of active 
military service from June 1978 to October 
1983.  If they clearly and unmistakably did, 
then the evaluating orthopedist must then 
also indicate whether there is clear and 
unmistakable evidence these disabilities were 
not aggravated during the Veteran's military 
service beyond their natural progression. 

"Clear and unmistakable evidence" means "with 
a much higher certainty than 'at least as 
likely as not' or 'more likely than not.'"

The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable.  

The Veteran is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on his pending claims.

2.  Then readjudicate the claims in light of 
the additional evidence.  If they are not 
granted to the Veteran's satisfaction, send 
him and his representative a supplemental 
statement of the case and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


